                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

JONATHAN K. SANTIAGO,         )             CIVIL 16-00583-DKW-KSC
                              )
             Plaintiff,       )
                              )
       vs.                    )
                              )
STATE OF HAWAII; COUNTY       )
OF HAWAII-HAWAII POLICE       )
DEPARTMENT; JOHN DOES 1-      )
100; JANE DOES 1-100; DOE     )
GOVERNMENTAL AGENCIES 1- )
10; BRYSON MIYOSE, and        )
KIMO VEINCENT, in their       )
official capacities and       )
individual person,            )
                              )
             Defendants.      )
_____________________________ )

                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on October 29, 2018, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the FINDINGS

AND RECOMMENDATION TO GRANT IN PART AND DENY IN PART

DEFENDANT KILO VINCENT'S LOCAL RULE 54.3 MOTION FOR
RELATED NONTAXABLE COSTS, ECF no. 232, are adopted as the opinion and

order of this Court.

      IT IS SO ORDERED.

      DATED: November 16, 2018 at Honolulu, Hawai’i.




                                           /s/ Derrick K. Watson
                                           Derrick K. Watson
                                           United States District Judge




Jonathan K. Santiago v. State of Hawaii, et al.; Civil No. 16-00583 DKW-KSC;
ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
RECOMMENDATION




                                       2
